PER CURIAM.
Although both counsel were at fault in not filing financial affidavits of their clients before the scheduled hearing on child support, the record as reconstituted shows that appellant’s counsel did object to the court ruling on the child support issue on the basis of financial affidavits yet to be filed, concerning which counsel had no opportunity to cross-examine. Fla.R.Civ.P. 1.611. It does not appear that other evidence sufficient to justify the support award was adduced regularly before the court. See Hagin v. Hagin, 353 So.2d 949 (Fla.2d DCA 1978).
REVERSED.
MILLS, C. J. and ROBERT P. SMITH, Jr., and SHIVERS, JJ., concur.